Title: From Thomas Jefferson to Thomas Sim Lee, enclosing Signals of Recognition for Maryland and Virginia Vessels, 3 September 1780
From: Jefferson, Thomas
To: Lee, Thomas Sim




Sir
Richmond Sep. 3d. 1780.

I received your Excellency’s favor of the 28th. of August on the 30th of the same month, and should have answered it immediatelybut that a previous enquiry was necessary what force we could certainly contribute to the enterprize proposed. I have it now in my power to inform you that a brig carrying 14. Guns, 4. pounders and two swift sailing armed boats shall be ready to join the force from your State; being the only vessels we have manned. They are just now returned from a cruize up the bay where they took five schooners and rowboats, and are now waiting at Hampton to convoy some provision boats up the bay. I have given notice to the Commanding Officer that your vessels will be ready to sail on the 9th and directed him ‘if the provision vessels sail before that day, to convoy them as before intended, and if on his way up he should meet the Maryland force, he is then to leave the provision vessels and join that force; but if he should not meet them, he is, when he has attended the provision vessels as far as is necessary, to proceed to Baltimore and there join your vessels. If the provision vessels should not sail before the 9th. he is to go round to York and there be ready either to join the provision vessels or those of Maryland whichever shall first appear. If the former, he is on joining them to conduct himself as in the case first supposed. He is informed that the object of this joint cruize is to clear the bay, and whether it shall be extended, as to our vessels out of the capes is left to his discretion. And also that if any future cruizes can be established in concert we shall be pleased to co-operate in them so far as they shall have for their object the clearing Chesapeake bay or the vicinities of it’s capes.’ It was also thought necessary that signals should bç agreed on whereby they might know each other on meeting; the inclosed have been sent for that purpose to our Commanding officer, and are submitted to Your Excellency for communication to yours, if you think proper.
I have the honor to be with the greatest respect Your Excellency’s Most obedient & most humble Servant,

Th: Jefferson



Enclosure
Signals whereby to know each other in case of meeting in the bay.
He who first makes the signal is to take in his foretop-gallant sail and hoist the Continental ensign at the foretop-gallant mast head.
The other to answer by letting fly his main-topgallant Sheets, and hoisting a Continental Jack at the main-top-gallant mast head.

